EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian L. Repper, Reg. No. 68,517, on 2/9/2022.
The claims have been amended as follows: 

1. (Currently Amended) An information processing apparatus comprising: 
a memory configured to store a high-precision computer number in which real numbers A and B are respectively defined by the following formulas (11) and (12); and 
a processor programmed to: 
input the high-precision computer number in bit representation into the memory; 
perform an arithmetic operation by using definite numbers a1 and b1 of the high-precision computer numbers stored in the memory, and by assuming that real numbers A and B fall within a range of a1 - Cea+ea' A ≤ A < a1 + Cea+ea' and b1 - Ceb+eb', respectively; 
determine an extended absolute effective digit (γ + γ') so as to satisfy the following formula (13); and 
instruct the memory to store high-precision computer numbers as the result of the arithmetic operation,
                
                    A
                    =
                    
                        
                            a
                        
                        
                            1
                        
                    
                    +
                    
                        
                            a
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            a
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            11
                        
                    
                
            
                
                    B
                    =
                    
                        
                            b
                        
                        
                            1
                        
                    
                    +
                    
                        
                            b
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            b
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            12
                        
                    
                
            
                
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            1
                        
                    
                    +
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            2
                        
                    
                    ,
                
            	                
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                    ≤
                    
                        
                            (
                            a
                            ,
                            b
                            )
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                     
                     
                     
                    
                        
                            13
                        
                    
                
            
wherein a1 and b1 are definite numbers whose numerical values are definite, and a2 and b2 are uncertain numbers whose numerical values are uncertain; C denotes a radix; ha + ha' and hb + hb' respectively denote extended high order maxes that are minimum 1| ≤ Cha+ha' and |b1| ≤ Chb+hb'; ha and hb respectively denote high order maxes that are integers; ha' and hb' respectively denote decimal digits that are decimals of 0 ≤ ha' < 1 and 0 ≤ hb' < 1; ea + ea', eb + eb', and γ + γ' denote extended absolute effective digits that are extended digits; ea, eb, and γ denote absolute effective digits that are integers; ea', eb', and r' respectively denote decimal digits that are decimals of 0 ≤ ea' < 1, 0 ≤ eb' < 1, and 0 ≤ r' < 1; (A, B) is the arithmetic operation result of the real numbers A and B; (a, b)1 is the arithmetic operation result of the definite numbers a1 and b1; and (a, b)2 is the arithmetic operation result of the uncertain numbers a2 and b2; and 
wherein a sign s, a high order max h, a high order max sub h', a low order max l, an absolute effective digit e, an absolute effective digit sub e', and a number of array a are input, a predetermined number of bit arrays in the memory are secured based on the high order max h and a least significant digit l, and the high-precision computer number is stored in the memory in bit representation.

8. (Currently Amended) A non-transitory recording medium comprising a program for causing a computer to execute a process comprising: 
an input step of inputting a high-precision computer number in which real numbers A and B are respectively defined by the following formulas (11) and (12); 
a storing step of storing the high-precision computer number in bit representation into a memory; and 
an arithmetic step of performing an arithmetic operation by using definite numbers a1 and b1 of the high-precision computer numbers stored in the memory, and by assuming that real numbers A and B fall within a range of a1 - Cea+ea' A ≤ A < a1 + Cea+ea' and b1 - Ceb+eb', respectively, determining an extended absolute effective digit (γ + γ') so as to satisfy the following formula (13); and storing, in the memory, high-precision computer numbers as the result of the arithmetic operation,
                
                    A
                    =
                    
                        
                            a
                        
                        
                            1
                        
                    
                    +
                    
                        
                            a
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            a
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            11
                        
                    
                
            
                
                    B
                    =
                    
                        
                            b
                        
                        
                            1
                        
                    
                    +
                    
                        
                            b
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            b
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            12
                        
                    
                
            
                
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            1
                        
                    
                    +
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            2
                        
                    
                    ,
                
            	                
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                    ≤
                    
                        
                            (
                            a
                            ,
                            b
                            )
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                     
                     
                     
                    
                        
                            13
                        
                    
                
            
1 and b1 are definite numbers whose numerical values are definite, and a2 and b2 are uncertain numbers whose numerical values are uncertain; C denotes a radix; ha + ha' and hb + hb' respectively denote extended high order maxes that are minimum extended digits satisfying |a1| ≤ Cha+ha' and |b1| ≤ Chb+hb'; ha and hb respectively denote high order maxes that are integers; ha' and hb' respectively denote decimal digits that are decimals of 0 ≤ ha' < 1 and 0 ≤ hb' < 1; ea + ea', eb + eb', and γ + γ' denote extended absolute effective digits that are extended digits; ea, eb, and γ denote absolute effective digits that are integers; ea', eb', and r' respectively denote decimal digits that are decimals of 0 ≤ ea' < 1, 0 ≤ eb' < 1, and 0 ≤ r' < 1; (A, B) is the arithmetic operation result of the real numbers A and B; (a, b)1 is the arithmetic operation result of the definite numbers a1 and b1; and (a, b)2 is the arithmetic operation result of the uncertain numbers a2 and b2; and 
wherein a sign s, a high order max h, a high order max sub h', a low order max l, an absolute effective digit e, an absolute effective digit sub e', and a number of array a are input, a predetermined number of bit arrays in the memory are secured based on the high order max h and a least significant digit l, and the high-precision computer number is stored in the memory in bit representation.

9. (Cancelled)

10. (Currently Amended) An information processing method comprising: 
an input step of inputting a high-precision computer number in which real numbers A and B are respectively defined by the following formulas (11) and (12); 
a storing step of storing the high-precision computer number in bit representation into a memory; and 
an arithmetic step of performing an arithmetic operation by using definite numbers a1 and b1 of the high-precision computer numbers stored in the memory, and by assuming that real numbers A and B fall within a range of a1 - Cea+ea' A ≤ A < a1 + Cea+ea' and b1 - Ceb+eb', respectively, determining an extended absolute effective digit (γ + γ') so as to satisfy the following formula (13); and storing, in the memory, high-precision computer numbers as the result of the arithmetic operation,
                
                    A
                    =
                    
                        
                            a
                        
                        
                            1
                        
                    
                    +
                    
                        
                            a
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            a
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    a
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            11
                        
                    
                
            
                
                    B
                    =
                    
                        
                            b
                        
                        
                            1
                        
                    
                    +
                    
                        
                            b
                        
                        
                            2
                        
                    
                    ,
                
            	                
                    
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                    
                    ≤
                    
                        
                            C
                        
                        
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    h
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ,
                     
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                    ≤
                    
                        
                            b
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            +
                            
                                
                                    e
                                
                                
                                    b
                                
                            
                            '
                        
                    
                     
                     
                     
                    
                        
                            12
                        
                    
                
            
                
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            1
                        
                    
                    +
                    
                        
                            
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                        
                            2
                        
                    
                    ,
                
            	                
                     
                     
                     
                    
                        
                            -
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                    ≤
                    
                        
                            (
                            a
                            ,
                            b
                            )
                        
                        
                            2
                        
                    
                    <
                    
                        
                            C
                        
                        
                            γ
                            +
                            γ
                            '
                        
                    
                     
                     
                     
                    
                        
                            13
                        
                    
                
            
wherein a1 and b1 are definite numbers whose numerical values are definite, and a2 and b2 are uncertain numbers whose numerical values are uncertain; C denotes a radix; ha + ha' and hb + hb' respectively denote extended high order maxes that are minimum extended digits satisfying |a1| ≤ Cha+ha' and |b1| ≤ Chb+hb'; ha and hb respectively denote high order maxes that are integers; ha' and hb' respectively denote decimal digits that are decimals of 0 ≤ ha' < 1 and 0 ≤ hb' < 1; ea + ea', eb + eb', and γ + γ' denote extended absolute effective digits that are extended digits; ea, eb, and γ denote absolute effective digits that are integers; ea', eb', and r' respectively denote decimal digits that are decimals of 0 ≤ ea' < 1, 0 ≤ eb' < 1, and 0 ≤ r' < 1; (A, B) is the arithmetic operation result of the real numbers A and B; (a, b)1 is the arithmetic operation result of the definite numbers a1 and b1; and (a, b)2 is the arithmetic operation result of the uncertain numbers a2 and b2; and 
wherein a sign s, a high order max h, a high order max sub h', a low order max l, an absolute effective digit e, an absolute effective digit sub e', and a number of array a are input, a predetermined number of bit arrays in the memory are secured based on the high order max h and a least significant digit l, and the high-precision computer number is stored in the memory in bit representation.

11. (Cancelled)

12. (Currently Amended) The information processing apparatus according to claim 1 [[11]], wherein a data structure of the high-precision computer number has a first header, a second header, and a significand, 
the first header has the sign s of 1 bit and an array of 7 bit, 
the second header has the high order max h of 16 bit, the high order max sub h' of 8 bit, the low order max l, the absolute effective digit e of 16 bit, and the absolute effective digit sub e' of 8 bit, and 
the significand has a 32 bit array a with a maximum of 127.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are patent eligible under 35 U.S.C. 101.  The claims recite a particular high-precision data structure for storing a high-precision number, as well as how a number of bit arrays of the high-precision data structure secure a place in computer memory.  Such claim elements provide a particular solution to a problem that is rooted in computer technology, in a manner that is beyond merely adding the words “apply it” to a general computer or mere instructions to implement an abstract idea.  Moreover, the particular high-precision data structure and corresponding method for securing memory provides an improvement to the functioning of a computer, e.g. by allowing the computer to produce accurate mathematical results whereas prior art computer(s) would fail due to data truncation, quantization, and/or rounding errors.  See e.g. Paragraphs 0066-0070, an IBM mainframe s/370 with different operational precision produces a result ≈ 1.1720603…, whereas the same program utilizing the high-precision data structure produces a result ≈ -0.8273960599…, and the true result = -0.827386…
Thus, the high-precision data structure, claimed with particular structure and particular function, are meaningful limitations that are non-abstract, are rooted in computer technology, and provide an improvement to the functioning of a computer.  Such limitations cause the claims to be a practical application of any recited abstract idea under Prong Two of Step 2A.  Accordingly, the claims are patent eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182